CAMPBELL, Judge.
The evidence oh behalf of the State tended to show that on Sunday morning, 22 November 1970 at approximately 2:00 o’clock, the defendant was driving a motor vehicle on U. S. Highway No. 220 By-pass in the vicinity of Asheboro. The manner and method of his operation of the vehicle attracted the attention of police officers of the Asheboro Police Department who stopped the defendant and subsequently placed him under arrest for operating a motor vehicle on a public highway while under the influence of an intoxicating beverage. At that time and again in court at the time of the trial, the defendant freely admitted that he had consumed five beers during the course of the evening while visiting a friend in Greensboro. Empty beer *257cans and a one-fifth bottle of whiskey half full were found in the automobile of the defendant. The officers testified to the defendant’s reaction to various tests which were administered to him, including a breathalyzer test which registered .17.
The defendant recounted his actions on the evening in question and denied the charges made against him. The defendant also introduced evidence as to his general good character.
The defendant has assigned eleven assignments of error based on twenty-four exceptions.
We have carefully reviewed each of the exceptions discussed in the exhaustive and elaborate brief filed on behalf of the defendant, and we do not find any prejudicial error in the trial. The evidence was ample and sufficient to be submitted to the jury. The instructions' of the trial judge to the jury and the course and conduct of the trial as revealed by the record were free from prejudicial error. It was a decision for the twelve jurors, and they found the facts contrary to the defendant. No new principles of law are in any way involved and nothing of interest to the bench or bar would be served by a detailed discussion of the numerous exceptions brought forward. Suffice it to say that we find
No error.
Judges Morris and Parker concur.